Title: From Thomas Jefferson to Thomas Mann Randolph, 7 March 1800
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Dear Sir
Philadelphia Mar. 7. 1800.

I wrote to you on the 4th. inst. and yesterday recieved yours of the 27th. ult. I find on enquiry that the 400. D. of mr Short’s which I thought were in mr Jefferson’s hands have been applied to the credit of mr Barnes, for so much he had advanced here for mr Short. this reduces so far what I had depended on. on rallying all other resources I find I can cover about 1800. dollars for you, and will take care that they shall be paid to mr Jefferson’s direction. I observe by your letter that this will fall short about 500. D. which however may perhaps not incommode mr Jefferson. I put this under cover to him, and write him at the same time what he may rely on me for. nothing new has occurred since my last. my clover seed goes off tomorrow and I hope will get in time for sowing. with sincere & cordial attachment I am Dear Sir
Yours affectionately

Th: Jefferson


P.S. should the remaining 500. D. be not manageable with you, do not make any sacrifices, but only procure more time with G. Jefferson, and I will try to accomplish it.

 